May 12, 2015




                                  JUDGMENT

                  The Fourteenth Court of Appeals
                             VICKI WARD, Appellant

NO. 14-14-00097-CV                           V.

      LAMAR UNIVERSITY AND TEXAS STATE UNIVERSITY SYSTEM,
                                      Appellees
                       ________________________________
       This cause, an appeal from the judgment in favor of appellees, Lamar
University and Texas State University System, signed November 6, 2013, was
heard on the transcript of the record. We have inspected the record and hold the
trial court erred by dismissing appellant’s whistleblower claims and constitutional
claims against Lamar University. We also hold the trial court erred in dismissing
appellant’s constitutional claims against the Texas State University System with
the exception of appellant’s free speech retaliation claim. We therefore order that
the portions of the judgment that dismissed appellant’s claims against Lamar
University, and the portions of the judgment that dismissed appellant’s
constitutional claims against the Texas State University System with the exception
of appellant’s free speech retaliation claim, are REVERSED and ordered severed
and REMANDED for proceedings in accordance with this court's opinion.

    Further, we find no error in the remainder of the judgment and order it
AFFIRMED.

       We order appellees, Lamar University and Texas State University System,
jointly and severally, to pay all costs incurred in this appeal. We further order this
decision certified below for observance.